Case 3:20-cv-10106-MAS-DEA Document 37 Filed 05/10/21 Page 1 of 1 PageID: 171




                                 UNITED STATES DISTRICT COURT
                                             for the
                                    DISTRICT OF NEW JERSEY


PROGRESSIVE HEALTH AND REHAB
CORP., an Ohio corporation, individually
and as the representative of a class of                REQUEST BY LOCAL COUNSEL
similarly-situated persons                             FOR PRO HAC VICE ATTORNEY
                                                       TO RECEIVE ELECTRONIC
                       Plaintiff(s),                   NOTIFICATION
        v.
                                                      Civil Action No.
INDEGENE,       INC.,  a   Delaware                  3:20-CV-10106
corporation, INDEGENE ENCIMA, INC.,
INDGENE WINCERE, INC., and
INDEGENE HEALTHCARE, LLC

                       Defendant(s)



         Request is hereby made by local counsel for pro hac vice counsel to receive electronic
 notifications in the within matter, and it is represented that:

          1.     An order of the Court granting a motion to appear pro hac vice in the
                 within matter has been entered; and

          2.     If admission was granted after March 22, 2005, the Admission Fee, in the
                 amount of $150, pursuant to L.Civ.R. 101.1(c)(3), has been paid to the
                 Clerk of the Court.

                                                                   Signature of Local Counsel

                                                                    /s/ David Kasdan
                                                                   _______________________


PRO HAC VICE ATTORNEY INFORMATION:
Katherine A. Coba
100 SE Second Street
Suite 2600
Miami, FL 33131
kcoba@boydlawgroup.com
